DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrews et al. (PG Pub US 2021/0037544 A1) discloses wireless transmissions via a wireless network may be improved by using network slice tokens. One or more user devices may be assigned to a network slice or several network slices, and a computing device may determine whether transmissions via the network slice satisfy target(s).
Arnott et al. (PG Pub US 2015/0351118 A1) discloses a wireless telecommunication system is described comprising a shared base station able to divide resources between multiple network operators sharing the base station.
Cui et al. (PG Pub US 2019/0312823 A1) discloses SDN client on an end device receives slice placement instructions relating to services to be placed on a selected slice from an SDN controller.
Cui et al. (PG Pub US 2021/0006979 A1) discloses framework of abstraction of new and existing 5G radios can enhance capabilities of new and existing micro radios and other short range radio technologies to enable intelligent service delivery, dynamic access learning capability, and network slicing over 5G access networks.
Allowable Subject Matter
Claims 1-20 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “comparing a current bandwidth of the network connection to a total allowed bandwidth, wherein the current bandwidth accounts for the first and second slices; and based on the comparison, changing the total allowed bandwidth of the network connection by setting limits at the first and second slice multiplexers, wherein the slice priority levels of the first and second slices is factored into determining the changed total allowed bandwidth” as recited in independent claims 1, 8, 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        04/20/2021